—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated November 6, 1998, which, after a hearing, denied the petitioner’s request for personal care services pursuant to 18 NYCRR 505.14.
Adjudged that the determination is confirmed and the *319proceeding is dismissed on the merits, without costs or disbursements.
The determination made by the respondents denying the petitioner’s request for personal care services is supported by substantial evidence (see, 18 NYCRR 505.14 [a] [6] [ii]; see also, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Siano v Dolce, 256 AD2d 582). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.